Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 11, 13-16, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobson (3260411) in view of Kutterer (4723687).
All of the claims s are being treated as product-by-process limitations (such as to “molded”) and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).  
Nevertheless, Dobson discloses:
1. (Currently Amended) Receptacle (figs 1-2) comprising a neck (13) and a solid insert that forms an inner seal (20 with 24 and other portions) closing an end of the neck that opens into an internal volume of the receptacle and a cap (“appropriate means” col 4: 7-15).  The Office notes the primary reference appears to be silent on the specifics of the cap.  Kutterer discloses similar art with respect to receptacles with inners seals and further discloses: a peripheral wall (outside wall of 6) and a punch (7) that is suitable for cutting and/or piercing the inner seal (See below), said punch and said peripheral wall each extend directly from an upper wall (horizontal wall between edge and punch in fig 1), said cap peripheral wall, said punch, and said upper wall together being a single monolithic piece with the punch (as in fig 1), wherein said cap is positioned on said neck in a stand-by position in which the punch is in the neck while the inner seal remains unbroken and said cap is capable of an in-use position in which the inner seal has been cut and/or pierced by said punch (capable of performing the above intended use, where the device is used in transport remains sealed and when the contents are desired the device is opened for use or consumption), said punch comprising a barrel-shaped body that is designed to cut and/or pierce said inner seal (shape in fig 1).  The Office notes Applicant’s limitation to “suitable”.  The Office notes that it is well within the skill of one ordinary skill in the art to extend the length of the body and/or the cutting means in order to perform the intended purpose of cutting the seal.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dobson view of Kutterer (by modifying the existing cap or replacing the existing cap so that the inner seal may ruptured as intended) in order to provide a cap that is capable of rupturing the seal with ease in order to access the contents while providing that the device may sealed during transport.

The Combined Reference further discloses:
2. (Previously Presented) Receptacle according to claim 1, wherein said barrel-shaped body has a distal end that is provided with cutting means (Kutterer as in fig 1).
11. (Original) Receptacle according to claim 1, wherein said punch comprises a transverse partition separating it into two cavities (Kutterer as in fig 1 with portion that separates cavity above cutting means and another cavity adjacent and below the cutting means).

13. (Previously Presented) Receptacle according to claim 1, wherein said neck has an internal diameter Di and said barrel-shaped body has an external diameter De such that the ratio De/Di is greater than 0.8 or 0.9 (see the above; the Office notes that it is well within the skill of one ordinary skill in the art to extend the length of the body and/or the cutting means in order to perform the intended purpose of cutting the seal).  Further, respect to the above It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233.  And it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

14. (Previously Presented) Receptacle according to claim 1, wherein the solid insert has a resilient deformation capacity, wherein in the in-use position, said barrel-shaped body is capable of penetrating said internal volume, at a distance h that is greater than a distance required in order to deform the solid insert in a manner that goes beyond the resilient deformation capacity of said solid insert (see the above; the Office notes that it is well within the skill of one ordinary skill in the art to extend the length of the body and/or the cutting means in order to perform the intended purpose of cutting the seal).  Further, respect to the above It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233.  And it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

15. (Previously Presented) Receptacle according to claim 1, wherein said neck has an external diameter De, wherein said solid insert is a multi-layered insert comprising a barrier layer having faces, of which each of the faces are covered with one or more protective layer (multiple layer of Dobson as in fig 2), and a penetration distance h of the barrel-shaped body into the receptacle is such that the ratio h/De is greater than 0.6 or 0.7  (see the above; the Office notes that it is well within the skill of one ordinary skill in the art to extend the length of the body and/or the cutting means in order to perform the intended purpose of cutting the seal).  Further, respect to the above It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233.  And it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

16. (Previously Presented) Receptacle according to claim 1, wherein said solid insert is joined onto an inner wall of a body of said receptacle (Dobson fig 1).

	For claims 20-24, with respect to wherein said neck has an inner wall comprising at least one region that is inclined with respect to a longitudinal axis of the neck;  wherein the receptacle has an inside and an outside, wherein said inclined region is located on a side of an end of the neck that opens towards the outside of the receptacle; wherein said inclined region gets closer to the longitudinal axis from the end of the neck that opens towards the outside of the receptacle in a direction of the end of the neck that opens into an internal volume of the receptacle; wherein the neck has an internal height, wherein said inclined region extends over less than 1/8 of the internal height of the neck, or over less than 1/10;  wherein said inclined region forms a cone, Official Notice is taken, that it is old and conventional to provide all of the above for guiding purposes as well as to prevent undesired damage via inclined guiding surfaces. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to wherein said neck has an inner wall comprising at least one region that is inclined with respect to a longitudinal axis of the neck;  wherein the receptacle has an inside and an outside, wherein said inclined region is located on a side of an end of the neck that opens towards the outside of the receptacle; wherein said inclined region gets closer to the longitudinal axis from the end of the neck that opens towards the outside of the receptacle in a direction of the end of the neck that opens into an internal volume of the receptacle; wherein the neck has an internal height, wherein said inclined region extends over less than 1/8 of the internal height of the neck, or over less than 1/10;  wherein said inclined region forms a cone in order to guiding purposes as well as to prevent undesired damage to the cap or neck via inclined guiding surfaces.  The Office notes that a flat surface is more likely to get caught while an inclined surface will serve to promote the cap downward into the device.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (AAPA)
Applicant has not traversed Examiner’s assertion of Official Notice, the fact that is it well known to provide that wherein said said neck has an external diameter DE, wherein said insert is a multi-layered insert comprising a barrier layer, of which each of the faces are covered with one or more protective layers, and the penetration distance h of the barrel/body into the receptacle is such that the ratio h/De is greater than 0.6 or 0.7 is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Applicant's admitted prior art to provide wherein said said neck has an external diameter DE, wherein said insert is a multi-layered insert comprising a barrier layer, of which each of the faces are covered with one or more protective layers, and the penetration distance h of the barrel/body into the receptacle is such that the ratio h/De is greater than 0.6 or 0.7 in order to to provide a more secure seal while also providing known relative dimensions to ensure full penetration of the cutting means to ensure that the more secure seal is broken in a manner that permits desired use of the device such as access to the contents therein.

Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Laciacera (6279779)
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Laciacera: also discloses a removable spacing ring that is arranged so as to rest on the body of the receptacle around the neck in the stand-by position (capable of performing the above intended use, such as if the device is arranged to have 37), wherein said spacing ring comprises a plurality of ribs that are suitable for centering the spacing ring around the neck (protruding portions of 37; further the Office notes that It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device such as with multiple ribs because it has been held that the duplication of parts on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), wherein said spacing ring is formed independently of said cap such that said cap can be removed from said receptacle without said ring also being removed (as in fig 5).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Laciacera (by either extending the existing ring and adding ribs or replacing the existing ring with another with ribs) in order to enhanced securement of the ring to the device such as to prevent unintentional dislodgement of the elements.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot because in view of the amendment the search has been updated and a new rejection has been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735